Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 1 of 16 Page ID #:287



   1   Peter R. Afrasiabi (Bar No. 193336)
       pafrasiabi@onellp.com
   2   ONE LLP
   3   4000 MacArthur Blvd.
       East Tower, Suite 500
   4   Newport Beach, CA 92660
       Telephone: (949) 502-2870
   5   Facsimile: (949) 258-5081
   6   Joanna Ardalan (Bar No. 285384)
   7   jardalan@onellp.com
       ONE LLP
   8   9301 Wilshire Blvd.
       Penthouse Suite
   9   Beverly Hills, CA 90210
  10   Telephone: (310) 866-5157
       Facsimile: (310) 943-2085
  11
  12   Attorneys for Plaintiff
       Backgrid USA, Inc.
  13
  14                         UNITED STATES DISTRICT COURT
  15                       CENTRAL DISTRICT OF CALIFORNIA
  16   BACKGRID USA, INC., a California         Case No. 2:20-cv-03382 RSWL (JCx)
       corporation,                             Hon. Ronald S.W. Lew
  17
  18                Plaintiff,                  DISCOVERY MATTER

  19          v.                                STIPULATED PROTECTIVE
                                                ORDER
  20   VALNET, INC., a Canadian
       corporation; and DOES 1-10, inclusive,
  21
                    Defendants.
  22
  23
  24
  25
  26
  27
  28

                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 2 of 16 Page ID #:288



   1                         STIPULATED PROTECTIVE ORDER
   2         Plaintiff Backgrid USA, Inc., (“Backgrid” or “Plaintiff”) and Defendant
   3   Valnet, Inc., (“Valnet” or “Defendant”) (each a “Party” and collectively the
   4   “Parties”), shall handle confidential information protected or obtained in discovery
   5   as follows:
   6         A.      PURPOSES AND LIMITATIONS
   7         As the parties have represented that discovery in this action is likely to
   8   involve production of confidential, proprietary, or private information for which
   9   special protection from public disclosure and from use for any purpose other than
  10   prosecuting this litigation may be warranted, this Court enters the following
  11   Protective Order. This Order does not confer blanket protections on all disclosures
  12   or responses to discovery. The protection it affords from public disclosure and use
  13   extends only to the limited information or items that are entitled to confidential
  14   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
  15   below, this Protective Order does not entitle the parties to file confidential
  16   information under seal. Rather, when the parties seek permission from the court to
  17   file material under seal, the parties must comply with Civil Local Rule 79-5 and
  18   with any pertinent orders of the assigned District Judge and Magistrate Judge.
  19         B.      GOOD CAUSE STATEMENT
  20         In light of the nature of the claims and allegations in this case and the parties’
  21   representations that discovery in this case will involve the production of confidential
  22   records, and in order to expedite the flow of information, to facilitate the prompt
  23   resolution of disputes over confidentiality of discovery materials, to adequately
  24   protect information the parties are entitled to keep confidential, to ensure that the
  25   parties are permitted reasonable necessary uses of such material in connection with
  26   this action, to address their handling of such material at the end of the litigation, and
  27   to serve the ends of justice, a protective order for such information is justified in this
  28   matter. The parties shall not designate any information/documents as confidential
                                                   2
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 3 of 16 Page ID #:289



   1   without a good faith belief that such information/documents have been maintained
   2   in a confidential, non-public manner, and that there is good cause or a compelling
   3   reason why it should not be part of the public record of this case.
   4          2.     DEFINITIONS
   5          2.1    Action: The instant action: Backgrid USA, Inc, v. Valnet, Inc., 2:20-
   6   cv-03382 RSWL (JCx).
   7          2.2    Challenging Party: a Party or Non-Party that challenges the
   8   designation of information or items under this Order.
   9          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  10   how it is generated, stored or maintained) or tangible things that qualify for
  11   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  12   the Good Cause Statement.
  13          2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
  14   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
  15   Items, the disclosure of which to another Party or Non-Party would create a
  16   substantial risk of serious harm that could not be avoided by less restrictive means.
  17          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
  18   their support staff).
  19          2.6    Designating Party: a Party or Non-Party that designates information or
  20   items that it produces in disclosures or in responses to discovery as
  21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  22   ONLY.”
  23          2.7    Disclosure or Discovery Material: all items or information, regardless
  24   of the medium or manner in which it is generated, stored, or maintained (including,
  25   among other things, testimony, transcripts, and tangible things), that are produced or
  26   generated in disclosures or responses to discovery in this matter.
  27   ///
  28   ///
                                                  3
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 4 of 16 Page ID #:290



   1         2.8    Expert: a person with specialized knowledge or experience in a matter
   2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   3   an expert witness or as a consultant in this Action.
   4         2.9    House Counsel: attorneys who are employees of a party to this Action.
   5   House Counsel does not include Outside Counsel of Record or any other outside
   6   counsel.
   7         2.10 Non-Party: any natural person, partnership, corporation, association, or
   8   other legal entity not named as a Party to this action.
   9         2.11 Outside Counsel of Record: attorneys who are not employees of a
  10   party to this Action but are retained to represent or advise a party to this Action and
  11   have appeared in this Action on behalf of that party or are affiliated with a law firm
  12   which has appeared on behalf of that party, and includes support staff.
  13         2.12 Party: any party to this Action, including all of its officers, directors,
  14   employees, consultants, retained experts, and Outside Counsel of Record (and their
  15   support staffs).
  16         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  17   Discovery Material in this Action.
  18         2.14 Professional Vendors: persons or entities that provide litigation
  19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  21   and their employees and subcontractors.
  22         2.15 Protected Material: any Disclosure or Discovery Material that is
  23   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
  24   ATTORNEYS’ EYES ONLY.”
  25         2.16 Receiving Party: a Party that receives Disclosure or Discovery
  26   Material from a Producing Party.
  27   ///
  28   ///
                                                  4
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 5 of 16 Page ID #:291



   1            3.    SCOPE
   2            The protections conferred by this Order cover not only Protected Material (as
   3   defined above), but also (1) any information copied or extracted from Protected
   4   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
   5   and (3) any deposition testimony, conversations, or presentations by Parties or their
   6   Counsel that might reveal Protected Material, other than during a court hearing or at
   7   trial.
   8            Any use of Protected Material during a court hearing or at trial shall be
   9   governed by the orders of the presiding judge. This Order does not govern the use
  10   of Protected Material during a court hearing or at trial.
  11            4.    DURATION
  12            Even after final disposition of this litigation, the confidentiality obligations
  13   imposed by this Order shall remain in effect until a Designating Party agrees
  14   otherwise in writing or a court order otherwise directs. Final disposition shall be
  15   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  16   or without prejudice; and (2) final judgment herein after the completion and
  17   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  18   including the time limits for filing any motions or applications for extension of time
  19   pursuant to applicable law.
  20            5.    DESIGNATING PROTECTED MATERIAL
  21            5.1   Exercise of Restraint and Care in Designating Material for Protection.
  22   Each Party or Non-Party that designates information or items for protection under
  23   this Order must take care to limit any such designation to specific material that
  24   qualifies under the appropriate standards. The Designating Party must designate for
  25   protection only those parts of material, documents, items, or oral or written
  26   communications that qualify so that other portions of the material, documents,
  27   items, or communications for which protection is not warranted are not swept
  28   unjustifiably within the ambit of this Order.
                                                     5
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 6 of 16 Page ID #:292



   1         Mass, indiscriminate, or routinized designations are prohibited. Designations
   2   that are shown to be clearly unjustified or that have been made for an improper
   3   purpose (e.g., to unnecessarily encumber the case development process or to impose
   4   unnecessary expenses and burdens on other parties) may expose the Designating
   5   Party to sanctions.
   6         If it comes to a Designating Party’s attention that information or items that it
   7   designated for protection do not qualify for protection, that Designating Party must
   8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   9         5.2    Manner and Timing of Designations. Except as otherwise provided in
  10   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
  11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  12   under this Order must be clearly so designated before the material is disclosed or
  13   produced.
  14         Designation in conformity with this Order requires:
  15                (a) for information in documentary form (e.g., paper or electronic
  16   documents, but excluding transcripts of depositions), that the Producing Party affix
  17   at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
  18   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
  19   only a portion or portions of the material on a page qualifies for protection, the
  20   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  21   appropriate markings in the margins).
  22         A Party or Non-Party that makes original documents available for inspection
  23   need not designate them for protection until after the inspecting Party has indicated
  24   which documents it would like copied and produced. During the inspection and
  25   before the designation, all of the material made available for inspection shall be
  26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  27   documents it wants copied and produced, the Producing Party must determine which
  28   documents, or portions thereof, qualify for protection under this Order. Then,
                                                  6
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 7 of 16 Page ID #:293



   1   before producing the specified documents, the Producing Party must affix the
   2   “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
   3   ONLY” legend to each page that contains Protected Material. If only a portion or
   4   portions of the material on a page qualifies for protection, the Producing Party also
   5   must clearly identify the protected portion(s) (e.g., by making appropriate markings
   6   in the margins).
   7                (b) for testimony given in depositions that the Designating Party
   8   identifies on the record, before the close of the deposition as protected testimony.
   9                (c) for information produced in some form other than documentary and
  10   for any other tangible items, that the Producing Party affix in a prominent place on
  11   the exterior of the container or containers in which the information is stored the
  12   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
  13   EYES ONLY.” If only a portion or portions of the information warrants protection,
  14   the Producing Party, to the extent practicable, shall identify the protected portion(s).
  15         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  16   failure to designate qualified information or items does not, standing alone, waive
  17   the Designating Party’s right to secure protection under this Order for such material.
  18   Upon timely correction of a designation, the Receiving Party must make reasonable
  19   efforts to assure that the material is treated in accordance with the provisions of this
  20   Order.
  21         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  22         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  23   designation of confidentiality at any time that is consistent with the Court’s
  24   Scheduling Order.
  25         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  26   resolution process under Local Rule 37-1 et seq.
  27         6.3    The burden of persuasion in any such challenge proceeding shall be on
  28   the Designating Party. Frivolous challenges, and those made for an improper
                                                  7
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 8 of 16 Page ID #:294



   1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   2   parties) may expose the Challenging Party to sanctions. Unless the Designating
   3   Party has waived or withdrawn the confidentiality designation, all parties shall
   4   continue to afford the material in question the level of protection to which it is
   5   entitled under the Producing Party’s designation until the Court rules on the
   6   challenge.
   7         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
   8         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   9   disclosed or produced by another Party or by a Non-Party in connection with this
  10   Action only for prosecuting, defending, or attempting to settle this Action. Such
  11   Protected Material may be disclosed only to the categories of persons and under the
  12   conditions described in this Order. When the Action has been terminated, a
  13   Receiving Party must comply with the provisions of Section 13 below.
  14                Protected Material must be stored and maintained by a Receiving Party
  15                at a location and in a secure manner that ensures that access is limited
  16                to the persons authorized under this Order.
  17         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  18   otherwise ordered by the court or permitted in writing by the Designating Party, a
  19   Receiving Party may disclose any information or item designated
  20   “CONFIDENTIAL” only to:
  21                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  22   well as employees of said Outside Counsel of Record to whom it is reasonably
  23   necessary to disclose the information for this Action;
  24                (b) the officers, directors, and employees (including House Counsel) of
  25   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  26                (c) Experts (as defined in this Order) of the Receiving Party to whom
  27   disclosure is reasonably necessary for this Action and who have signed the
  28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                  8
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 9 of 16 Page ID #:295



   1                (d) the court and its personnel;
   2                (e) private court reporters and their staff to whom disclosure is
   3   reasonably necessary for this Action and who have signed the “Acknowledgment
   4   and Agreement to Be Bound” (Exhibit A);
   5                (f) professional jury or trial consultants, mock jurors, and Professional
   6   Vendors to whom disclosure is reasonably necessary for this Action and who have
   7   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   8                (g) the author or recipient of a document containing the information or
   9   a custodian or other person who otherwise possessed or knew the information;
  10                (h) during their depositions, witnesses, and attorneys for witnesses, in
  11   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  12   party requests that the witness sign the “Acknowledgment and Agreement to Be
  13   Bound” (Exhibit A); and (2) they will not be permitted to keep any confidential
  14   information unless they sign the “Acknowledgment and Agreement to Be Bound”
  15   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
  16   court. Pages of transcribed deposition testimony or exhibits to depositions that
  17   reveal Protected Material may be separately bound by the court reporter and may
  18   not be disclosed to anyone except as permitted under this Protective Order; and
  19                (i) any mediator or settlement officer, and their supporting personnel,
  20   mutually agreed upon by any of the parties engaged in settlement discussions.
  21         7.3    Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  22   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
  23   writing by the Designating Party, a Receiving Party may disclose any information or
  24   item designated “CONFIDENTIAL” only to:
  25         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  26   as employees of said Outside Counsel of Record to whom it is reasonably necessary
  27   to disclose the information for this Action;
  28
                                                  9
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 10 of 16 Page ID #:296



    1         (b) Experts (as defined in this Order) of the Receiving Party to whom
    2   disclosure is reasonably necessary for this Action and who have signed the
    3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4         (c) the court and its personnel;
    5         (d) private court reporters and their staff to whom disclosure is reasonably
    6   necessary for this Action and who have signed the “Acknowledgment and
    7   Agreement to Be Bound” (Exhibit A);
    8         (e) professional jury or trial consultants, mock jurors, and Professional
    9   Vendors to whom disclosure is reasonably necessary for this Action and who have
  10    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  11          (f) the author or recipient of a document containing the information or a
  12    custodian or other person who otherwise possessed or knew the information; and
  13          (g) any mediator or settlement officer, and their supporting personnel,
  14    mutually agreed upon by any of the parties engaged in settlement discussions.
  15          8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
  16                 PRODUCED IN OTHER LITIGATION
  17          If a Party is served with a subpoena or a court order issued in other litigation
  18    that compels disclosure of any information or items designated in this Action as
  19    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  20    ONLY,” that Party must:
  21                 (a) promptly notify in writing the Designating Party. Such notification
  22    shall include a copy of the subpoena or court order unless prohibited by law;
  23                 (b) promptly notify in writing the party who caused the subpoena or
  24    order to issue in the other litigation that some or all of the material covered by the
  25    subpoena or order is subject to this Protective Order. Such notification shall include
  26    a copy of this Protective Order; and
  27                 (c) cooperate with respect to all reasonable procedures sought to be
  28    pursued by the Designating Party whose Protected Material may be affected.
                                                   10
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 11 of 16 Page ID #:297



    1         If the Designating Party timely seeks a protective order, the Party served with
    2   the subpoena or court order shall not produce any information designated in this
    3   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
    4   EYES ONLY” before a determination by the court from which the subpoena or
    5   order issued, unless the Party has obtained the Designating Party’s permission, or
    6   unless otherwise required by the law or court order. The Designating Party shall
    7   bear the burden and expense of seeking protection in that court of its confidential
    8   material and nothing in these provisions should be construed as authorizing or
    9   encouraging a Receiving Party in this Action to disobey a lawful directive from
  10    another court.
  11          9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  12                 PRODUCED IN THIS LITIGATION
  13                 (a) The terms of this Order are applicable to information produced by a
  14    Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
  15    CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
  16    Non-Parties in connection with this litigation is protected by the remedies and relief
  17    provided by this Order. Nothing in these provisions should be construed as
  18    prohibiting a Non-Party from seeking additional protections.
  19                 (b) In the event that a Party is required, by a valid discovery request, to
  20    produce a Non-Party’s confidential information in its possession, and the Party is
  21    subject to an agreement with the Non-Party not to produce the Non-Party’s
  22    confidential information, then the Party shall:
  23                     (1) promptly notify in writing the Requesting Party and the Non-
  24    Party that some or all of the information requested is subject to a confidentiality
  25    agreement with a Non-Party;
  26                     (2) promptly provide the Non-Party with a copy of the Protective
  27    Order in this Action, the relevant discovery request(s), and a reasonably specific
  28    description of the information requested; and
                                                  11
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 12 of 16 Page ID #:298



    1                    (3) make the information requested available for inspection by the
    2   Non-Party, if requested.
    3                (c) If a Non-Party represented by counsel fails to commence the
    4   process called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving
    5   the notice and accompanying information or fails contemporaneously to notify the
    6   Receiving Party that it has done so, the Receiving Party may produce the Non-
    7   Party’s confidential information responsive to the discovery request. If an
    8   unrepresented Non-Party fails to seek a protective order from this court within 14
    9   days of receiving the notice and accompanying information, the Receiving Party
  10    may produce the Non-Party’s confidential information responsive to the discovery
  11    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  12    not produce any information in its possession or control that is subject to the
  13    confidentiality agreement with the Non-Party before a determination by the court
  14    unless otherwise required by the law or court order. Absent a court order to the
  15    contrary, the Non-Party shall bear the burden and expense of seeking protection in
  16    this court of its Protected Material.
  17          10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  18          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  19    Protected Material to any person or in any circumstance not authorized under this
  20    Protective Order, the Receiving Party must immediately (a) notify in writing the
  21    Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  22    all unauthorized copies of the Protected Material, (c) inform the person or persons to
  23    whom unauthorized disclosures were made of all the terms of this Order, and (d)
  24    request such person or persons to execute the “Acknowledgment and Agreement to
  25    Be Bound” (Exhibit A).
  26    ///
  27    ///
  28    ///
                                                  12
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 13 of 16 Page ID #:299



    1         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
    2                OTHERWISE PROTECTED MATERIAL
    3         When a Producing Party gives notice to Receiving Parties that certain
    4   inadvertently produced material is subject to a claim of privilege or other protection,
    5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
    7   procedure may be established in an e-discovery order that provides for production
    8   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
    9   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  10    communication or information covered by the attorney-client privilege or work
  11    product protection, the parties may incorporate their agreement into this Protective
  12    Order.
  13          12.    MISCELLANEOUS
  14          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  15    person to seek its modification by the Court in the future.
  16          12.2 Right to Assert Other Objections. No Party waives any right it
  17    otherwise would have to object to disclosing or producing any information or item
  18    on any ground not addressed in this Protective Order. Similarly, no Party waives
  19    any right to object on any ground to use in evidence of any of the material covered
  20    by this Protective Order.
  21          12.3 Filing Protected Material. A Party that seeks to file under seal any
  22    Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
  23    orders of the assigned District Judge and Magistrate Judge. Protected Material may
  24    only be filed under seal pursuant to a court order authorizing the sealing of the
  25    specific Protected Material at issue. If a Party’s request to file Protected Material
  26    under seal is denied by the court, then the Receiving Party may file the information
  27    in the public record unless otherwise instructed by the court.
  28
                                                  13
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 14 of 16 Page ID #:300



    1         13.    FINAL DISPOSITION
    2         After the final disposition of this Action, as defined in Section 4, within 60
    3   days of a written request by the Designating Party, each Receiving Party must return
    4   all Protected Material to the Producing Party or destroy such material. As used in
    5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    6   summaries, and any other format reproducing or capturing any of the Protected
    7   Material. Whether the Protected Material is returned or destroyed, the Receiving
    8   Party must submit a written certification to the Producing Party (and, if not the same
    9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  10    (by category, where appropriate) all the Protected Material that was returned or
  11    destroyed and (2) affirms that the Receiving Party has not retained any copies,
  12    abstracts, compilations, summaries or any other format reproducing or capturing any
  13    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  14    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  15    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  16    reports, attorney work product, and consultant and expert work product, even if such
  17    materials contain Protected Material. Any such archival copies that contain or
  18    constitute Protected Material remain subject to this Protective Order as set forth in
  19    Section 4.
  20    ///
  21    ///
  22    ///
  23    ///
  24    ///
  25    ///
  26    ///
  27    ///
  28    ///
                                                  14
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 15 of 16 Page ID #:301



    1         14.    Any violation of this Order may be punished by any and all appropriate
    2   measures including, without limitation, contempt proceedings and/or monetary
    3   sanctions.
    4
    5   Dated: December 18, 2020              ONE LLP
    6
    7                                         By: /s/ Joanna Ardalan
                                                  Joanna Ardalan
    8
                                                  Peter R. Afrasiabi
    9
                                                  Attorneys for Plaintiff
  10
                                                  Backgrid USA, Inc.
  11
  12    Dated: December 18, 2020              MITCHELL SILBERBERG &
                                              KNUPP LLP
  13
  14
                                              By: Marc Mayer
  15                                              Marc Mayer
                                                  Mark Humphrey
  16
  17                                              Attorneys for Defendant
                                                  Valnet Inc.
  18
  19
  20
              IT IS SO ORDERED.
  21
        DATED: December 23, 2020
  22
  23                                             __________/s/_______________
                                                 Honorable Jacqueline Chooljian
  24
                                                 United States Magistrate Judge
  25
  26
  27
  28
                                                15
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03382-RSWL-JC Document 22 Filed 12/23/20 Page 16 of 16 Page ID #:302



    1                                        EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4   I, _____________________________ [print or type full name], of
    5   _________________ [print or type full address], declare under penalty of perjury
    6   that I have read in its entirety and understand the Protective Order that was issued
    7   by the United States District Court for the Central District of California on
    8   December 23, 2020 in the case of : Backgrid USA, Inc, v. Valnet, Inc., 2:20-cv-
    9   03382 RSWL (JCx). I agree to comply with and to be bound by all the terms of this
  10    Protective Order and I understand and acknowledge that failure to so comply could
  11    expose me to sanctions and punishment in the nature of contempt. I solemnly
  12    promise that I will not disclose in any manner any information or item that is subject
  13    to this Protective Order to any person or entity except in strict compliance with the
  14    provisions of this Order.
  15          I further agree to submit to the jurisdiction of the United States District Court
  16    for the Central District of California for the purpose of enforcing the terms of this
  17    Protective Order, even if such enforcement proceedings occur after termination of
  18    this action. I hereby appoint __________________________ [print or type full
  19    name] of _______________________________________ [print or type full address
  20    and telephone number] as my California agent for service of process in connection
  21    with this action or any proceedings related to enforcement of this Protective Order.
  22    Date: ______________________________________
  23    City and State where sworn and signed: _________________________________
  24
  25    Printed name: _______________________________
  26
  27    Signature: __________________________________
  28
                                                  16
                                    STIPULATED PROTECTIVE ORDER
